DETAILED ACTION

Status of the Application
	In response filed on June 29, 2022, the Applicant amended claims 1-4, 6-10, 12-16, and 18; and cancelled claims 5, 11, and 17.  Claims 1-4, 6-10, 12-16, and 18 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments, with respect to the rejection of claims 5, 6, 11, 12, 17, and 18 under 35 U.S.C. 112 (b) have been fully considered and are persuasive. The claims were either canceled, or amended to remove the antecedent basis issues. These rejections have been withdrawn. 

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-4, 6-10, 12-16, and 18 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-4, 6-10, 12-16, and 18 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“Applicant submits that the present claims provide a clear and distinct improvement to an existing technology or technological field. For example… determining an objective level of self-image congruence wherein an increased degree of alignment between one or more self-image attributes and a brand-user image corresponds with an increased level of self-image congruence. Guided by self-image congruence models, the system computes a self-image congruence score. The claimed subject matter, including, for example, an automated modeling engine comprising a modeling sufficiency checker and a model generator and evaluator, and a trigger component comprising a trigger mode determiner and a trend discovery component, enables such benefit and technical improvement. The trigger mode determiner, for example, performs technical operations and determines a mode of operation of a trigger invoking an execution of the automated modeling engine, the mode of operation including a forced trigger based on a new data file found at a pre-defined server location, or an automated trigger based on an availability of historical data”

Examiner respectfully disagrees with Applicant’s first argument. 	The alleged “improvement to an existing technology or technological field” is unclear from Applicant’s argument. Applicant alleges an improvement, but then merely refers to various claim functions/elements without explaining what the improvement is. As best as understood, Applicant appears to be suggesting that the overall process of using “models” to score self-image congruence is advantageous and therefore amounts to such an improvement. However, processing data to score consumers and rank consumers based on scores for targeting with marketing is an abstract idea. Even if “generating” multiple unspecified scoring models, formatting customer data for mathematical processing to updating the models, determining whether/when to update scoring models, scoring consumers using the models (e.g., based on self-image attributes, classifying content with subject matter corresponding to the attributes, identifying consumer content consumption, etc.), and ranking consumers based on these scores had certain advantages (more “accurate” prospective customer identification??) over prior methods of using models to identify prospective customers, these steps still amount to an abstract idea, and the improvement would amount to an improvement to the idea itself rather than a technical improvement. It is unclear how technology is improvement by performing the claimed steps. Requiring implementation using general purpose computers does not mean the computers themselves are improved. In this case, the requirement to perform the steps using various “engines” and/or an “evaluator” or “component” or “determiner” or “one or more processors” amounts to a mere requirement to implement the abstract idea using computers. The same is true for the suggestion that the model updating would be performed in an “automated” manner using an “engine”. Finally, the models themselves are recited at a high level of generality, and may comprise simplistic data modeling that humans can perform manually using pen and paper, and that they have performed manually using pen and paper (e.g., regression, basic similarity/clustering, etc.). A requirement to generate these unspecified models using machines therefore still amounts to a generic requirement to implement the abstract idea using computers, as opposed to something more (e.g., training a neural network model, which a human cannot perform without computers). 
	As such, the Examiner is not persuaded that the claimed invention provides an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, or that they amount to a technology-based solution to a technology-based problem.

	Applicant’s arguments, with respect to the rejection of claims 1-4, 6-10, 12-16, and 18  under 35 U.S.C. 112 (a) have been fully considered and are not persuasive. It is unclear what Applicant is referring to when stating that the “additional cited references enable the claimed operations”. Regardless, the 112(a) rejection is not an enablement rejection. The rejection pertains to possession, and whether Applicant’s original disclosure demonstrates possession of the claim scope. Examiner maintains that the claim functions lack sufficient written description to demonstrate possession. 

	Applicant’s arguments, with respect to the rejection of amended claims 1, 7, and 13 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection.



35 U.S.C. § 112 (f) or pre-AIA  35 U.S.C. § 112, sixth paragraph 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an automated modeling engine to generate…comprising a modeling sufficiency checker to prepare and transform…and a model generator and evaluator to generate…” recited in claim 1.
“a trigger component to determine…comprising a trigger mode determiner to determine…and a trend discovery component to compare…” recited in claim 1. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-4, 6-10, 12-16, and 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 7-10 and 12 is/are drawn to methods (i.e., a process), claim(s) 1-4 and 6 is/are drawn to systems (i.e., a machine/manufacture), and claim(s) 13-16 and 18 is/are drawn to non-transitory mediums (i.e., a machine/manufacture). As such, claims 1-4, 6-10, 12-16, and 18 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 7 and 13 ) recites/describes the following steps; 
generate models for computing a self-image congruence score for a user
prepare and transform model training data for refreshing or updating of a self-image congruence scoring algorithm
generate multiple scoring models and, based on a preferred scoring model identified by an applied heuristic, generate an output using a refreshed or updated scoring algorithm
determine if the execution of the modeling should be triggered
determine a mode of operation of a trigger invoking an execution of the modeling, the model of operation including a forced trigger based on a new data file found at a pre-defined location, or an automated trigger based on an availability of historical data
compare new model training data with historical model training data and, based on a comparison, determine whether an execution of the modeling should be invoked to generate a refreshes scoring model
selecting one or more self-image attributes that align to a level of self-image congruence with a brand-user image; 
associating each of the selected self-image attributes with a subject matter associated with  consumers identifying with the selected self-image attributes; 
identifying consumers exhibiting one or more of the selected attributes based on an online content consumption; 
computing a self-image congruence score for each identified consumer relative to each selected self-image attribute; 
rating a resulting set of scored consumers based on their respective self-image congruence scores for the selected attributes

These steps, under its broadest reasonable interpretation, describe or set-forth generating multiple self-image congruence scoring models, selecting a model to use, determining whether to update the models based on certain triggers, rating a set of candidate consumers based on a computed score representing congruence between consumer’s identified self-image attributes and self-image attributes selected as aligning with a brand-user image and wherein the consumer’s identified self-image attributes are identified based on content they consume who’s subject matter/content has been categorized as corresponding as being of interest to consumers having certain self-image attributes, which amounts to a fundamental economic principle or practice and/or an advertising, marketing or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, additionally encompass a  human manually (e.g., in their mind, or using paper and pen) generating multiple self-image congruence scoring models, selecting a model to use, determining whether to update the models based on certain triggers, rating a set of candidate consumers based on a computed score representing congruence between consumer’s identified self-image attributes and self-image attributes selected as aligning with a brand-user image and wherein the consumer’s identified self-image attributes are identified based on content they consume who’s subject matter/content has been categorized as corresponding as being of interest to consumers having certain self-image attributes (i.e., one or more concepts performed in the human mind, such as one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 7 and 13 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a system…an automated modeling engine…comprising a modeling sufficiency checker…a model generator and evaluator…a trigger component…a trigger mode determiner…a trend discovery component…at least one processor to perform operations, based on a triggered execution of the automated modeling engine” (claim 1)
“a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations” (claim 13)
“based on the execution of the automated modeling execution engine” (claims 1, 7, and 13)
“for automated refreshing or updating…automated modeling” (claims 1, 7, and 13)
“at a pre-defined server location” (claims 1, 7, and 13)
“using…artificial intelligence” (claims 3, 9, and 15)

The requirement to execute the claimed steps/functions using “a system…an automated modeling engine…comprising a modeling sufficiency checker…a model generator and evaluator…a trigger component…a trigger mode determiner…a trend discovery component…at least one processor to perform operations, based on a triggered execution of the automated modeling engine” (claim 1) and/or “a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations” (claim 13) and/or “based on the execution of the automated modeling execution engine” (claims 1, 7, and 13) and/or “using…artificial intelligence” (claims 3, 9, and 15) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “for automated refreshing or updating…automated modeling” (claims 1, 7, and 13) and/or “at a pre-defined server location” (claims 1, 7, and 13) serve merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where operations are ”automated” as a result of executing them using general purpose computers (as opposed to using pen and paper) and wherein information is stored at a server as opposed to physically.  This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited element(s) of "based on a digital footprint including an online content consumption" (claims 1, 7, and 13), even if considered to be an “additional element”, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments such as the internet where content is consumed digitally/online as opposed to physically (e.g., wherein the content of digital/online resources, such as URLs, are classified in order to identify user self-image attributes, as opposed to physical content such as  magazines or books) . This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2, 4, 6, 8, 10, 12, 14, 16, and 18 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 4, 6, 8, 10, 12, 14, 16, and 18 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a system…an automated modeling engine…comprising a modeling sufficiency checker…a model generator and evaluator…a trigger component…a trigger mode determiner…a trend discovery component…at least one processor to perform operations, based on a triggered execution of the automated modeling engine” (claim 1) and/or “a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations” (claim 13) and/or “based on the execution of the automated modeling execution engine” (claims 1, 7, and 13) and/or “using…artificial intelligence” (claims 3, 9, and 15) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional elements of “for automated refreshing or updating…automated modeling” (claims 1, 7, and 13) and/or “at a pre-defined server location” (claims 1, 7, and 13) and the recited element(s) of "based on a digital footprint including an online content consumption" (claims 1, 7, and 13), even if considered to be an “additional element”, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and/or generally link the abstract idea to a particular technological environment or field of use.
Dependent claims 2, 4, 6, 8, 10, 12, 14, 16, and 18 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2, 4, 6, 8, 10, 12, 14, 16, and 18 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-4, 6-10, 12-16, and 18  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 

	As discussed above, claim 1 (and dependent claims 2-4 and 6 by association) invoke special claim interpretation provisions of 35 U.S.C. 112 (f). Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The Examiner has determined that there is insufficient disclosure of structure, material, or acts for performing the specialized functions of  the “automated modeling engine” the “modeling sufficiency checker” the “model generator and evaluator” or the “trend discovery component” recited in claim 1. Specifically, the disclosure fails to provide a sufficient algorithm or step-by-step procedures for accomplishing the specialized functions of these components. 
For example, the “automated modeling engine” is required to generate models for computing a self-image congruence, yet the disclosure fails to provide any level of detail that would qualify as a an algorithm or step-by-step procedures for generating these models. The “model generator and evaluator” is also required to “generate multiple scoring models”. Paragraph [0023] merely reiterates that the model generator and evaluator is designed to generate multiple scoring models and can develop “different audience cluster solutions” and can select an optimum “solution” based on audience similarity to its own cluster as compared to other clusters”. This level of generality and ambiguity provides little as it pertains to an algorithm or step-by-step procedures for generating these models (e.g., What are “cluster solutions”, and how are different “cluster solutions” generated? Are these cluster solutions “models”?). Paragraphs [0035]-[0036] make reference to a “predicting scoring model algorithm” without providing any details. These paragraphs also vaguely reference “look-alike techniques” that employ “self-learning algorithms”, again, with no details or description that would be considered an algorithm or step-by-step procedures for generating these models. Fig 4B merely indicates “build scoring model on data”. Paragraphs [0040]-[0056] appear to relate to a lead-scoring model used to predict likelihood that a user/lead comping from a particular publisher will convert. However nothing in these paragraphs appear to correspond to the functions of the “automated modeling engine” or the “model generator and evaluator”. A lead score representing a probability of conversion does not appear to correspond to “a congruence score…relative to each selected attribute”, and nothing here discussing rating the resulting set of consumers based on their respective congruence scores for the selected attributes, or generating an “online consumer behavior signal”, or relevance scores corresponding to URLs. As such, there is insufficient disclosure of structure, material, or acts for performing the specialized functions of the “automated modeling engine” and the “model generator and evaluator”. Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also fail to provide adequate written description. 
The same deficiencies is found with respect to the functions of the “modeling sufficiency checker”, which is required to perform the functions of “prepare and transform modeling training data”. The specification provides no algorithm or step-by-step procedures for performing these functions. Paragraph [0023] merely reiterates that the checker “manages critical automated data preparation and transformation stages”. Paragraph [0055] merely reiterates that the checker “receives and transform user-selectable system input data…”. Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also fail to provide adequate written description.
The same deficiencies is found with respect to the functions of the “trend discovery component”. The disclosure fails to provide an algorithm or step-by-step procedures for how trends are identified, or even an example of what a trend would be. 
Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 first paragraph accordingly.	
	Claims 1, 7, and 13 recite computer-implemented functional claim language with the claim functions of “computing a self-image congruence score for each identified consumer relative to each selected self-image attribute”. Claims 7 and 13 also recite the functions of “generating models for computing a self-image congruence score for a user” and “generating multiple scoring models…generating an output using a refreshed or updated self-image congruence scoring algorithm”. Claims 4, 10, and 16 require “generating an online consumer behavior signal, and including the online consumer behavior signal in the computing of the self-image congruence scores”. Claims 6, 12, and 18  require “wherein the congruence scores are computed by selecting a plurality of URLs”. 
The functions of “generating models for computing a self-image congruence score for a user” and “generating multiple scoring models…generating an output using a refreshed or updated self-image congruence scoring algorithm” were already addressed above with respect to claim 1. The specification fails to provide a sufficient algorithm or step-by-step procedures for accomplishing these specialized functions. The same is true for the function of “computing a self-image congruence score for each identified consumer relative to each selected self-image attribute”, which presumably requires a model to generate the score, yet the disclosure fails to provide a sufficient algorithm or step-by-step procedures for generating a model. As such, the disclosure fails to provide a sufficient algorithm or step-by-step procedures for computing a self-image congruence score. 
With respect to the remaining functions identified above, the specification merely reiterates, using the same language as the claims themselves, that these functions are performed. The only portions of the disclosure that appear to discuss these functions are paragraphs [0027]-[0034] of Applicant’s originally-published disclosure. Paragraphs [0035]-[0056] appear to relate generally to updating/refreshing models, and a lead-scoring model used to predict likelihood that a user/lead comping from a particular publisher will convert. However nothing in these paragraphs appear to correspond to “defining each of the selected self-image attributes via a type of subject matter that is of interest to consumers identifying with the selected attributes” or  “identify consumers exhibiting one or more of the selected attributes based on a digital footprint including an online content consumption”, and significantly do not appear to relate to “computing a congruence score for each identified consumer relative to each selected attribute” or  “generating an online consumer behavior signal to compute congruence scores” or “wherein the congruence scores are computed by selecting a plurality of URLs… and corresponding relevance scores”. A lead score representing a probability of conversion does not appear to correspond to “a congruence score…relative to each selected attribute”, and nothing here discussing rating the resulting set of consumers based on their respective congruence scores for the selected attributes, or generating an “online consumer behavior signal”, or relevance scores corresponding to URLs. Paragraphs [0057]-[0077] discuss hardware/software configurations that may implement the claimed invention. Paragraphs [0001]-[0026] provide a general background of the invention and describe the drawings. 
Paragraphs [0027]-[0034], although providing literal verbatim support, does not sufficiently describe an algorithm or step-by-step instructions for performing the genus functions recited in the claims. In other words, the claims recite functional claim language without providing in the specification examples of species that achieve the claimed function, and does not provide a disclosure of the algorithm/step-by-step instructions in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. Per MPEP 2161.01 “generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").
Each of the dependent claims ultimately depend from one of these claims, inherit these limitations, and therefore similarly contain subject matter that lacks adequate written description support.


	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 and 6  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 1-4 and 6  recite the claim limitations “automated modeling engine”, “modeling sufficiency checker”, “model generator and evaluator”, and “trend discovery component”, which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (see the above analysis in the 35 U.S.C. 112(a) section). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-4, 6-10, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Menguy et al. (U.S. PG Pub No. 2020/0065425, February 27, 2020 - hereinafter "Menguy”) in view of Sugnet et al. (U.S. Patent No. 8,448,057 , May 21, 2013 - hereinafter "Sugnet”) in view of Recce (U.S. Patent No.10,360,581 July 23, 2019 - hereinafter "Recce”)

With respect to claims 1, 7, and 13, Menguy teaches a system for determining a level of self-image congruence wherein an increased degree of alignment between one or more self-image attributes and a brand-user image corresponds with an increased level of self-image congruence, a method of determining a level of self-image congruence, and a non-transitory machine-readable medium comprising instructions which, when read by a machine, cause the machine to perform operations comprising;
at least one processor to perfrom operations, including; ([0030] & [0075]-[0081[)
selecting one or more self-image attributes that align to a level of self-image congruence with a brand-user image; ([0025] “a user may specify a number of traits…to identify a segment of users with interests”, [0051]-[0053] “to identify a segment of users based on specified traits…begins by identifying traits by processing the categories…traits may correspond to ones of the categories may be broader or narrower than the categories may include various combination of categories…trait may be a combination of units of information…a “high end camera browser” traits may be created…a user interacts with the user interface to select one or more of the traits…according to a desire or need to locate a segment of users that have interests corresponding to the selected traits…target audience of ‘angry cat lovers’…’cats contextual trait’…’anger management contextual trait’…” – therefore one or more self-image attributes (‘angry cat lovers’) are selected that align with a brand-user image (i.e., the target brand-user image is an angry cat lover), [0067] “defines a segment including one or more of the traits…define a segment for “soccer lover” that includes a ‘soccer’ trait…and a ‘sports’ trait” – selecting a “soccer lover” self-image attribute)
associating each of the selected self-image attributes with a subject matter associated with consumers identifying with the selected self-image attributes; ([0025] “a user may specify a number of traits…to identify a segment of users with interests”, [0051]-[0053] “to identify a segment of users based on specified traits…begins by identifying traits by processing the categories…traits may correspond to ones of the categories may be broader or narrower than the categories may include various combination of categories…trait may be a combination of units of information…a “high end camera browser” traits may be created…a user interacts with the user interface to select one or more of the traits…according to a desire or need to locate a segment of users that have interests corresponding to the selected traits…target audience of ‘angry cat lovers’…’cats contextual trait’…’anger management contextual trait’…” – therefore each of the self-image attributes is defined via a type of subject matter (interest traits that correspond to categories of content) that is of interest to consumer identifying with the selected attributes, [0067] “defines a segment including one or more of the traits…define a segment for “soccer lover” that includes a ‘soccer’ trait…and a ‘sports’ trait”)
identifying consumers exhibiting one or more of the selected attributes based on an online content consumption; ([0054] “receives the user interest scores…from the user interest scoring system… search all user for which user interest scores exist” – therefore the system identifies consumers exhibiting one or more of the selected attributes based on their digital footprint including an online consumption (per [0024] & [0048]-[0050] & [0058]-[0059] & [0064]-[0066]), [0068])
computing a self-image congruence score for each identified consumer relative to each selected self-image attribute;  ([0054] “receives the user interest scores…from the user interest scoring system…processes the user interest scores to identify particular users that have normalized interest scores for categories that meet or exceed propensity scores for corresponding traits…search all user for which user interest scores exist”, [0064]-[0066] “user interaction data is collected and aggregated from a plurality of websites…the website generates event data including a referring URL…aggregates the user interaction data from the plurality of websites, which may include sanitizing the referrer URLs including in the interaction data…weighted entries are created by extracting topics from content associated with a URL…determine what the content associated with the URL is directed to, and to score the content…for importance with respect to the URL…” therefore the system has URLs associated topics that map to the self-selected image attributes and generates corresponding relevance scores representing the relevance of the topic to each URL and uses these relevance scores to compute the congruence scores (see also [0041]-[0050]))
filtering a resulting set of scored consumers based on their respective self-image congruence scores for the selected attributes ([0054] “identify particular users that have normalized interest scores…that meet or exceed propensity scores for corresponding traits…outputs the located uses as identified users”, [0068] “one or more users are located that satisfy the one or more criteria based on the user interest scores… list of identified users”)
Although Menguy discloses filtering users based on their respective congruence scores, Menguy does not appear to disclose,
an automated modeling engine to generate models for computing a self-image congruence score for a user, 
the automated modeling engine comprising: a modeling sufficiency checker to prepare and transform model training data for automated refreshing or updating of a self-image congruence scoring algorithm; 
and a model generator and evaluator to generate multiple scoring models and, based on a preferred scoring model identified by an applied heuristic, generate an output using a refreshed or updated scoring algorithm; 
a trigger component to determine if the execution of the automated modeling engine should be triggered, the trigger component comprising: a trigger mode determiner to determine a mode of operation of a trigger invoking an execution of the automated modeling engine, the mode of operation including a forced trigger based on a new data file found at a pre-defined server location, or an automated trigger based on an availability of historical data;
 a trend discovery component to compare new model training data with historical model training data and, based on a comparison, determine whether an execution of the automated modeling engine should be invoked to generate a refreshed scoring model;
rating the resulting set of consumers based on their respective congruence scores
However, Sugnet discloses 
an automated modeling engine to generate models for computing a self-image congruence score for a user (4:35-67 and 5:1-67 discloses using machine learning to generate models for computing self-image congruence scores (e.g.,  using supervised training such as support vector machines, neural nets, decision trees, etc.))
the automated modeling engine comprising: a modeling sufficiency checker to prepare and transform model training data for automated refreshing or updating of a self-image congruence scoring algorithm; (4:35-67 and 5:1-67 at least some of the exemplary models disclosed (e.g., support vector machines, neural nets, generalized linear models, naïve bayes, and/or decision trees, etc.) inherently require data preparation and transformation steps to enable automated updating/refreshing (e.g., during iterative training))
and a model generator and evaluator to generate multiple scoring models and, based on a preferred scoring model identified by an applied heuristic, generate an output using a refreshed or updated scoring algorithm; (4:35-67 and 5:1-67 at least some of the exemplary modeling techniques disclosed (e.g., support vector machines, , neural nets, naïve bayes, and/or decision trees, etc.) utilize iterative processes with steps that are equivalent to applying heristics to generated models to identify a preferred model and then using the preferred model to generate an output)
rating the resulting set of consumers based on their respective congruence scores  (Fig 2 tag 230 “score other tracked entities from the pool based on their similarity to the archetypical audience and sort the score, tracked entities by score” – sorting by score is equivalent to rating them based on score, 8:1-10)
Sugnet suggests it is advantageous to include an automated modeling engine to generate models for computing a self-image congruence score for a user, the automated modeling engine comprising: a modeling sufficiency checker to prepare and transform model training data for automated refreshing or updating of a self-image congruence scoring algorithm; 
and a model generator and evaluator to generate multiple scoring models and, based on a preferred scoring model identified by an applied heuristic, generate an output using a refreshed or updated scoring algorithm; and  rating the resulting set of consumers based on their respective congruence scores, because doing so can  enable accurate self-image congruence scores to be computed, and because doing so can enable ranking the customer within a subset of qualifying customers which can facilitate identifying the most congruent consumers (Fig 2 and corresponding sections).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and medium of Menguy to include an automated modeling engine to generate models for computing a self-image congruence score for a user, the automated modeling engine comprising: a modeling sufficiency checker to prepare and transform model training data for automated refreshing or updating of a self-image congruence scoring algorithm; a model generator and evaluator to generate multiple scoring models and, based on a preferred scoring model identified by an applied heuristic, generate an output using a refreshed or updated scoring algorithm; and rating the resulting set of consumers based on their respective congruence scores, as taught by Sugnet, because doing so can  enable accurate self-image congruence scores to be computed, and because doing so can enable ranking the customer within a subset of qualifying customers which can facilitate identifying the most congruent consumer 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.


Menguy and  Sugnet do not appear to disclose,
a trigger component to determine if the execution of the automated modeling engine should be triggered, the trigger component comprising: a trigger mode determiner to determine a mode of operation of a trigger invoking an execution of the automated modeling engine, the mode of operation including a forced trigger based on a new data file found at a pre-defined server location, or an automated trigger based on an availability of historical data;
 a trend discovery component to compare new model training data with historical model training data and, based on a comparison, determine whether an execution of the automated modeling engine should be invoked to generate a refreshed scoring model;
However, Recce discloses 
a trigger component to determine if the execution of the automated modeling engine should be triggered, the trigger component comprising: a trigger mode determiner to determine a mode of operation of a trigger invoking an execution of the automated modeling engine, the mode of operation including a forced trigger based on a new data file found at a pre-defined server location, or an automated trigger based on an availability of historical data; (2:30-45 & 10:5-13 & 13:22-35 the system comprises logic to determine whether to retrain the model based on either new data being observed or an automated trigger (e.g., based on new trend with respect to available historical data))
 a trend discovery component to compare new model training data with historical model training data and, based on a comparison, determine whether an execution of the automated modeling engine should be invoked to generate a refreshed scoring model; (2:31-45 & 10:1-13 & 12:1-13 & 13:22-35 analyses new data vs historical data and determines whether a new trend is observed and based on a new trend being observed a refreshed scoring model is trained)
Recce suggests it is advantageous to include a trigger component to determine if the execution of the automated modeling engine should be triggered, the trigger component comprising: a trigger mode determiner to determine a mode of operation of a trigger invoking an execution of the automated modeling engine, the mode of operation including a forced trigger based on a new data file found at a pre-defined server location, or an automated trigger based on an availability of historical data; and a trend discovery component to compare new model training data with historical model training data and, based on a comparison, determine whether an execution of the automated modeling engine should be invoked to generate a refreshed scoring model, because doing so can ensure the models used are up-to-date and accurate (2:31-45 & 10:1-13 & 12:1-13 & 13:22-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method, and medium of Menguy in view of Sugnet to include a trigger component to determine if the execution of the automated modeling engine should be triggered, the trigger component comprising: a trigger mode determiner to determine a mode of operation of a trigger invoking an execution of the automated modeling engine, the mode of operation including a forced trigger based on a new data file found at a pre-defined server location, or an automated trigger based on an availability of historical data; and a trend discovery component to compare new model training data with historical model training data and, based on a comparison, determine whether an execution of the automated modeling engine should be invoked to generate a refreshed scoring model, as taught by Recce, because doing so can ensure the models used are up-to-date and accurate.

With respect to claims 2, 8, and 14, Menguy teaches the system of claim 1, the method of claim 7, and the medium of claim 13;
wherein the operations further comprise identifying sets of words for inclusion in a self-image congruence taxonomy ([0047]-[0049] “searches…to identify addition attributes or keywords such as “television personality’, ‘actress’, ‘American’…in some implementation…categories extracted from an ontology…may assocaited “roger Federer: with any number of categories, such as ‘sprots’, ‘ball games’, ‘tennis’, and so forth…with a particular level of specificity according to the ontology”)

With respect to claims 3, 9, and 15, Menguy teaches the system of claim 2, the method of claim 8, and the medium of claim 14;
wherein the operations further comprise using natural language processing and artificial intelligence to identify similar words or phrases for inclusion in the self-image congruence taxonomy ([0065]-[0066] “website data includes text that is then processed with natural language processing techniques to determine what the content associated with the URL is directed to, and to score the content across multiple different topics…may include…natural language processing techniques”, [0043]-[0044] “stemming module converts words…to help group words with similar meaning and allow aggregation of their frequencies…consolidating related stemwords into a single token…”running” into the words ‘run’…the word ‘inaugurated’ into the word ‘inaugurate’…the word ‘good’…has a lower IDF score…while the word ‘genius’…has a higher IDF score…weighted tokens…”)

With respect to claims 4, 10, and 16, Menguy teaches the system of claim 3, the method of claim 9, and the medium of claim 15;
wherein the operations further comprise generating an online consumer behavior signal, and including the online consumer behavior signal in the computing of the self-image congruence score for each identified consumer ([0064]-[0066] “user interaction data is collected and aggregated from a plurality of websites…the website generates event data including a referring URL…aggregates the user interaction data from the plurality of websites, which may include sanitizing the referrer URLs including in the interaction data…user interest scores are generated based on the user interaction data” – creating the aggregated user interaction data file is equivalent to “generating an online consumer behavior signal” as it is used to compute the user congruence scores)


With respect to claims 6, 12, and 18, Menguy teaches the system of claim 4, the method of claim 10, and the medium of claim 16;
wherein the congruence scores are computed by selecting a plurality of URLs associated with the one or more selected self- image attributes ([0064]-[0066] “user interaction data is collected and aggregated from a plurality of websites…the website generates event data including a referring URL…aggregates the user interaction data from the plurality of websites, which may include sanitizing the referrer URLs including in the interaction data…weighted entries are created by extracting topics from content associated with a URL…determine what the content associated with the URL is directed to, and to score the content…for importance with respect to the URL…” therefore the system has URLs associated topics that map to the self-selected image attributes and generates corresponding relevance scores representing the relevance of the topic to each URL and uses these relevance scores to compute the congruence scores (see also [0041]-[0050]))

	
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Lowe et al. (U.S. PG Pub No. 2014/0278973, September 18, 2014) teaches identifying lookalike customers based on content viewed by a target segment and web browsing histories of the candidate customers and congruity between the topics of the pages and the interests/content associated with the target segment.

Tessler et al. (U.S. PG Pub No. 2014/0089472, March 27, 2014) teaches using natural language processing and AI to identify similar words to indicate likewise congruence sores

Chourey et al. (U.S. PG Pub No. 2013/0124259, May 16, 2013) teaches teaches identifying lookalike customers based on content viewed by a target segment and web browsing histories of the candidate customers and congruity between the topics of the pages and the interests/content associated with the target segment ([0042] & [0044] & [0047] & [0061])

“Lookalikes: Finding needles in a haystack”(Bozas, Konstantinos; published July 6, 2018 at https://towardsdatascience.com/lookalikes-finding-needles-in-a-haystack-683bae8fdfff) teaches using machine learning to identify lookalike customers
Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621